Opinion of the Couet.by
Judge Hurt
— Reversing.
*303John C. Buckner was tbe owner of a lifé estate in a bouse and lot situated in Florence, Boone county.- Tbe property was devised to bim for life, and tbe remainder interest to bis children, wbo were six in number and all of them infants. Under tbe instrument which devised title to Buckner and bis children, the property was placed in tbe bands of a trustee. Tbe trustee and tbe statutory guardian of tbe remaindermen instituted this action against tbe owner of tbe life estate, which had been sold for debt, and others, wbo were claiming tax liens upon tbe property, for a sale of it in accordance with tbe provisions of section 498, of tbe Civil Code. A decree for its sale was duly rendered and at tbe sale tbe highest bid for tbe property was $750.00. This bid was reported to tbe court by tbe commissioner, when tbe infants, by their statutory guardian, filed exceptions to tbe report and asked that tbe sale be not confirmed, because of tbe gross inadequacy of tbe price bid for it. Tbe purchaser at tbe decretal sale resisted tbe effort to defeat tbe acceptance of bis bid and tbe evidence was beard by tbe chancellor, wbo overruled tbe exceptions and ordered tbe report of sale to be confirmed. From this judgment an appeal has been prayed to this court by tbe guardian of tbe infants.
It is now insisted for the purchaser, that mere inadequacy of price is not a ground for tbe rejection of tbe sale of land at a decretal sale. This is, without doubt, true when applied to tbe sale of property of persons not under any disability, and that rule is adhered to by this court. It was held, in Bean v. Haffendorfer Bros., 84 Ky., 685, and in Johnson v. Rowe, 1 R., 274, that when the price bid is grossly disproportioned to the actual value of tbe property, only slight additional circumstances are required to enable tbe chancellor to grant tbe relief desired, but where tbe rights of persons laboring under no disability are involved, tbe mere inadequacy of price, unattended with other circumstances, is insufficient upon which to reject a sale. In tbe cases of Steele, et al. v. Wood’s Admr., 144 Ky., 254, and Egard v. Chernley, et al., 1 Bush, 12, it was held that while tbe rule is, that a judicial sale will not be set aside on account of mere inadequacy of price, where tbe rights of infants are involved and tbe price is grossly-inadequate, tbe bid will be rejected. In tbe case at bar tbe proof develops that tbe father of tbe infants is a shift*304less old man, whose life estate in the property has been sold for debt and he is now in the county infirmary. The evidence heard upon the exceptions, as is usual in such cases, was very contradictory, and the value of the property was fixed by the various witnesses all the way from $900.00 to $3,500.00. The purchaser, alone, fixed the value at $800.00. The appraisers fixed the value at $1,500.00. The entire evidence indicates that the actual value of the property is the sum at which the appraisers fixed it, and to accept the offer made by the purchaser of $750.00, for it, would be to sell it at one-half of its value. This would seem not to be a fair price, and a grossly inadequate one, and the chancellor below should have sustained the exceptions and ordered a resale of the property.
For the reason indicated, the judgment is reversed and the cause remanded for proceedings consistent with this opinion.